DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (US 6,360,990).
In re. claim 1, Grossman teaches a retractable landing gear system for a vertical takeoff and landing aircraft (relates to any type of aircraft) (col. 9, ln. 65-67) comprising: a rotational strut (40) rotatably coupled to a fuselage of the VTOL aircraft (fig. 1), the rotational strut including a first end, a second end, and an intermediate portion extending therebetween (figs. 2-3); a drag strut (60) including a first end portion pivotally connected to the rotational strut (about axis (55) through subframe (50)), a second end portion (64), and an axle (66) extending through the second end portion (fig. 3), the axle supporting a wheel assembly (70); a locking link (90) including a first end section (94) pivotally connected relative to the fuselage (through rotational strut (40) at pivot (99)), a second end section (94) pivotally connected to the drag strut (through subframe (50) at pivot (63)) and an intermediate section having a hinge element (95) that facilitates folding of the first end section relative (94) to the second end section (92) (col. 6, ln. 16-22) (figs. 2 and 4); and a retraction system (110, 120) operatively connected to the rotational strut and the locking link (fig. 3), the 
In re. claim 10, Grossman teaches a vertical takeoff and landing (VTOL) aircraft comprising: a fuselage, a main rotor supported by the fuselage (relates to any type of aircraft) (col. 9, ln. 65-67); and a retractable landing gear system comprising: a rotational strut (40) rotatably coupled to the fuselage (fig. 1), the rotational strut including a first end, a second end, and an intermediate portion extending therebetween (figs. 2-3); a drag strut (60) including a first end portion pivotally connected to the rotational strut (about axis (55) through subframe (50)), a second end portion (64), and an axle (66) extending through the second end portion (fig. 3), the axle supporting a wheel assembly (70); a locking link (90) including a first end section (94) pivotally connected relative to the fuselage (through rotational strut (40)), a second end section (92) pivotally connected to the drag strut (at pin (63) through subframe (50)) and an intermediate section having a hinge element (95) that facilitates folding of the first end section relative to the second end section (col. 6, ln. 16-22) (figs. 2 and 4); and a retraction system (110, 120) operatively connected to the rotational strut and the locking link (fig. 3), the retraction system being operable to pivot the drag strut about a first axis (55) and rotate the rotational strut about a second axis (44) that is distinct from the first axis (fig. 3).
In re. claims 2 and 11, Grossman teaches an energy attenuating strut (100) mechanically connected to the second end of the rotational strut (fig. 3).
In re. claims 3 and 12, Grossman teaches the first end portion of the drag strut is pivotally connected to the first end of the rotational strut (via subframe (50)) (fig. 2).
In re. claim 4, Grossman teaches the retractable landing gear system for the VTOL aircraft according to claim 1, wherein the first end (94) of the locking link (90) is pivotally connected to the second end of the rotational strut (fig. 3).

In re. claims 6 and 14, Grossman teaches the first end of the rotational strut includes a control horn (126) operatively connected to the first retractor member (fig. 3).
In re. claims 7 and 15, Grossman teaches the first retractor member comprises a first piston assembly having a first piston portion (122) connected to the fuselage and a second piston portion (124) coupled to the first piston portion and the control horn (fig. 2).
In re. claim 9, Grossman teaches the retractable landing gear system for the VTOL aircraft according to claim 8, wherein the first piston end is connected to the fuselage through the rotational strut (figs. 1 and 4).
In re. claim 17, Grossman teaches a method of retracting a landing gear of a vertical takeoff and landing aircraft (relates to any type of aircraft) (col. 9, ln. 65-67) comprising: folding a drag strut (60) (fig. 2) about a first axis (55) (col. 4, ln. 41-43) the drag strut including an end portion (at axle (66)), an axle (66) extending through the end portion (fig. 3), and a wheel assembly (70) connected to the axle (fig. 3); and rotating a rotational strut (40) mounted to a fuselage (fig. 1) of the VTOL aircraft about a second axis (44) (col. 3, ln. 52-58), wherein folding the drag strut includes hinging (via pivotable coupler (95)) a first end (94) of a locking link (90) connecting the drag strut (60) to the rotational strut (40) (figs. 2-3) relative to a second end (92) of the locking link (90) (figs. 2-4).
In re. claim 19, Grossman teaches the method of claim 17, wherein rotating the rotational strut about the second axis include rotating the rotational strut about an axis (44) that is off-set from a longitudinal axis (e.g. axis (107)) of the rotational strut (fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman as applied to claims 17 above, and further in view of Derrien et al. (US 5,478,030).

In re. claim 18, Grossman fails to disclose rotating the rotational strut about the second axis includes rotating the rotational strut about an axis that is substantially perpendicular to the first axis.
Derrien teaches rotating a rotational strut (10) about a second axis (20) includes rotating the rotational strut about an axis that is substantially perpendicular to a first axis (15) (fig. 1).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Grossman to incorporate the teachings of Derrien to have the second axis substantially perpendicular to the first axis, since Grossman states the principal trunnion pivot axis is illustrated as being horizontally and vertically skewed relative to the longitudinal axis of airframe, principal trunnion pivot axis may have a variety of orientations, and doing so would allow the invention to be utilized with known axis configurations.
	
	
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman as applied to claims 7 and 15 above, and further in view of Holloway (US 2015/0298798).

In re. claims 8 and 16, Grossman teaches the second retractor member (110) comprises a second piston assembly having a first piston end (112) connected to the rotational strut (fig. 2) and a second piston end (114) connected to the locking link near the hinge element (figs. 2-3).
Grossman fails to disclose the second piston end is connected to the locking link at the hinge element.
Holloway teaches a second piston end (142) is connected to a locking link (136, 138) at multiple locations for pivoting of the locking link (figs. 4A-4C), including at the hinge element (134) (fig. 4A).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Grossman to incorporate the teachings of Holloway to have the second piston end connected to the locking link at the hinge element, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so increases the probability that the hinge element would pivot by placing the piston end on the hinge element.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647